Citation Nr: 1436641	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1967 to August 1971 and from February 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for coronary artery disease and assigned a 10 percent evaluation effective from February 16, 2010.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from May 2011 to August 2011 and from June 2012 to February 2013 that were reviewed by both the RO and the Board.  In addition, there is a July 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2010, which was almost 10 years ago.  Since that time, he has challenged the adequacy of the examination and has asserted that his disorder has worsened.  See April 2012 VA Form 9 Substantive Appeal.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for the Western Cardiology Association treatment record dated on March 30, 2012, that was mentioned in the VAMC Cheyenne record dated on August 9, 2012.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Eastern Colorado VA Healthcare System dated from August 2011 to the present and from the VA Medical Center in Cheyenne, Wyoming, dated from February 2013 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected coronary artery disease.  He should be advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's coronary artery disease under the rating criteria.  In particular, the examiner should provide the following:

* the number of workload METs resulting in dyspnea, fatigue, angina, or syncope

* an indication as to whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year

* a statement as to whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction

* evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray

The examiner should indicate whether the Veteran's complaints of dizziness, shortness of breath, dyspnea, fatigue, chest pain, and limitation of activity are due to his service-connected coronary artery disease or to other non-service connected disabilities.  

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



